Citation Nr: 1633727	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2013, and a transcript of the hearing is associated with his claims folder.  

The appeal was most recently before the Board in September 2015, when the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court vacated the September 2015 Board decision which denied the claim of service connection for hypertension and remanded the case to the Board for further action consistent with a June 2016 Joint Motion for Partial Remand (JMPR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board denied service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disabilities.  The Court's order requires the Board to remand the case to the RO for another VA examination for reasons indicated below.  

The parties to the JMPR agreed that the June 2014 VA examination report and April 2015 addendum which were relied on by the Board are inadequate because they are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The 2014 and 2015 medical opinions found in part that the Veteran's hypertension was not likely related to service-connected peripheral vascular disease or Agent Orange exposure because the Veteran did not have a "confirmed diagnosis" of peripheral vascular disease and "lots of people [have hypertension] without any history of herbicide exposure."  The opinions are inadequate because it is well established that the Veteran has peripheral vascular disease and is service-connected for it.  A July 2010 VA examination with diagnostic testing confirmed a diagnosis of bilateral peripheral vascular disease.  

The JMPR further notes that the parties agree that the 2014 and 2015 VA examination reports are also inadequate because the ultimate conclusion reached, that the Veteran's hypertension is not likely related to Agent Orange exposure, was not substantiated with any detailed rationale.  The 2014 VA medical opinion that the Veteran's essential hypertension was not likely related to service because "lots of people [have hypertension] without any history of herbicide exposure" does not sufficiently inform the Board of the VA examiner's expert judgment on this medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

On remand, a new VA examination or medical opinion must be obtained to better address whether the Veteran's hypertension can be attributed to in-service presumed Agent Orange exposure or whether the hypertension was caused or aggravated by any of his service-connected disabilities, and that any opinion obtained must consider all accurate, relevant facts and provide a detailed rationale.  Beforehand, the Board finds, the RO should make arrangements to obtain any additional relevant medical records which may be available, including particularly, any concerning the cause of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional relevant medical records which may be available, including, particularly, any concerning the cause of the Veteran's hypertension.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's current hypertension.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  Copies of all pertinent records, including this remand, should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hypertension was incurred in service, including through presumed Agent Orange exposure?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed hypertension was caused by his service-connected disabilities, which include peripheral vascular disease, diabetes mellitus, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and pacemaker implant, and peripheral neuropathy?

(c) Is it at least as likely as not that the Veteran's current hypertension was aggravated by his service-connected disabilities, which include peripheral vascular disease, diabetes mellitus, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and pacemaker implant, and peripheral neuropathy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully, clearly, thoroughly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles involved, in thorough detail.  A complete rationale must be provided for all opinions, and the examiner should assume both that the Veteran was exposed to Agent Orange exposure in service and that he has peripheral vascular disease and the other disorders that are service-connected, listed above.  It is particularly important that the examiner provide a detailed explanation on the matter of whether the Veteran's hypertension is related to in-service Agent Orange exposure.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




